DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25, 26, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (US Patent 4,911,718).
With respect to claim 25, Lee discloses an implant (see fig 1 below), the implant comprising: a first layer (fig 1, 2, 4) formed from a polymeric material (col. 3, ll. 53) having a first surface and a second surface, wherein the first surface is opposite the second surface (top and bottom surfaces); a second .

    PNG
    media_image1.png
    436
    448
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US Patent 4,911,718) in view of Ulrich et al. (US Patent 5,571,190).
Lee discloses the claimed material except for at least one of the second or third layer formed from foam metal.
Ulrich discloses second and third layers (endplates) (fig 1, 6 and 8) being formed from foam metal (col. 5, ll. 49) to permit growth and increase adhesion of the tissue to the implant (col. 5, ll. 50).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Lee to include at least one of the second or third layer formed from foam metal in view of Ulrich in order to permit growth and increase adhesion of the tissue to the implant.
Claim 17-19, 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US Patent 4,911,718) in view of Istephanous et al. (US Pub. 2004/0243241).
With respect to claim 17, Lee discloses an implant, the implant comprising: a first layer (fig 1, 2 and 4) having a first surface and a second surface (top and bottom surfaces), wherein the first surface is opposite the first layer from the second surface; a second layer (fig 1, 8) formed from a porous metallic material (col. 5, ll. 53, “metal end plates with porous surfaces”) non-adhesively (col. 6, ll. 21-23, end plates are added during the bonding and curing process)  joined to the first surface of the first layer; and a third layer (fig 1, 10) formed from a porous metallic material(col. 5, ll. 53, “metal end plates with porous surfaces”) non-adhesively (col. 6, ll. 21-23, end plates are added during the bonding and curing process) joined to the second surface of the first layer, wherein the external surface of the second layer and the external surface of the third layer porous surfaces configured for the ingrowth of tissue (col. 5, ll. 54). With respect to claim 18, Lee discloses wherein each of the external surface of the second layer and the external surface of the third layer includes an ingrowth surface are coated with a therapeutic substance (col. 5, ll. 38, “hydroxyapatite coating”). With respect to claim 19, Lee discloses wherein the second layer therapeutic substance is at least one of hydroxyapatite (HA) and the third layer comprises the same material bone morphogenetic proteins (BMP) (col. 5, ll. 38, “hydroxyapatite coating”).With respect to claim 21, Lee discloses wherein at least one of the second layer and the third layer comprises a surface film (col. 5, ll. 38, coating or cementing agents on the surface). With respect to claim 22, Lee discloses wherein the metallic material the second layer and the third layer are the same material (col. 5, ll. 31-54, endplates features are discussed together). With respect to claim 23, Lee discloses wherein at least one of the first surface and the second surface wherein the implant is configured to be positioned between two vertebrae of the spine (abstract).
With respect to claim 17, Lee discloses the first layer is formed from polyurethane (col. 4, ll. 9) to be a biocompatible polymer (col. 4, ll. 5) and does not disclose the first layer being formed from polyether ether ketone.  
Istephanous discloses a polymer for an implant being either polyurethane or polyether ether ketone (paragraph 83) to be biocompatible (paragraph 83).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the polyurethane of Lee with the polyether ether ketone in view of Istephanous because polyurethane and the polyether ether ketone are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of being biocompatible polymers.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Istephanous as applied to claim 17 above, and further in view of Ulrich et al. (US Patent 5,571,190).
Lee in view of Istephanous discloses the claimed material except for at least one of the second or third layer formed from foam metal.
Ulrich discloses second and third layers (endplates) (fig 1, 6 and 8) being formed from foam metal (col. 5, ll. 49) to permit growth and increase adhesion of the tissue to the implant (col. 5, ll. 50).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Lee in view of Istephanous to include at least one of the second or third layer formed from foam metal in view of Ulrich in order to permit growth and increase adhesion of the tissue to the implant.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Istephanous as applied to claim 17 above, and further in view of Kuras (US Pub 2003/009224).
With respect to claim 24, Lee in view of Istephanous discloses the claimed invention except for wherein the implant has at least one opening.
Kuras discloses an implant having at least one opening (fig 1, 30) to limit the stress on the core (paragraph 13).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Lee in view of Istephanous to include wherein the implant has at least one opening in view of Kuras in order to limit the stress on the core.
Claims 1-3, 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US Pat. 4,911,718) in view of Kuras (US Pub. 2003/0009224).
With respect to claim 1, Lee discloses an implant (see fig 1 below), the implant comprising: a first layer (fig 1, 2, 4) formed from a polymeric material (col. 3, ll. 53) having a first surface and a second surface, wherein the first surface is opposite the second surface (top and bottom surfaces); a second layer (fig 1, 8) formed from at least one of a metallic material and a ceramic material (col. 5, ll. 53, “metal end plates with porous surfaces”), the second layer being non-adhesively bonded (col. 6, ll. 21-23, end plates are added during the bonding and curing process) to and covering the first surface of the polymer first layer; and a third layer (fig 1, 10) formed from at least one of a metallic material and a ceramic material (col. 5, ll. 53, “metal end plates with porous surfaces”), the third layer being non-adhesively bonded (col. 6, ll. 21-23, end plates are added during the bonding and curing process) to and covering the second surface of the polymer first layer, wherein the external surface of the second layer and the external surface of the third layer are porous surfaces (col. 5, ll. 53) configured for tissue ingrowth. With respect to claim 2, Lee discloses wherein each of the external surface of the second layer and the external surface of the third layer includes an ingrowth surface are coated with a therapeutic substance (col. 5, ll. 38, “hydroxyapatite coating”). With respect to claim 3, Lee discloses wherein the second layer therapeutic substance is at least one of hydroxyapatite (HA) and the third layer comprises the same material bone morphogenetic proteins (BMP) (col. 5, ll. 38, “hydroxyapatite coating”).With respect to claim 6, Lee discloses wherein at least one of the second layer and the third layer comprises a surface film (col. 5, ll. 38, coating or cementing agents on the surface). With respect to claim 16, Lee discloses wherein the implant includes a spinal cage (abstract)
With respect to claim 1, Lee discloses the claimed invention except for wherein the implant has at least one opening.
Kuras discloses an implant having at least one opening (fig 1, 30) to limit the stress on the core (paragraph 13).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Lee to include wherein the implant has at least one opening in view of Kuras in order to limit the stress on the core.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kuras as applied to claim 1 above, and further in view of in view of Istephanous et al. (US Pub. 2004/0243241)
With respect to claim 4, Lee in view of Kuras discloses the first layer is formed from polyurethane (col. 4, ll. 9) to be a biocompatible polymer (col. 4, ll. 5) and does not disclose the first layer being formed from polyether ether ketone.  
Istephanous discloses a polymer for an implant being either polyurethane or polyether ether ketone (paragraph 83) to be biocompatible (paragraph 83).
It would have been obvious at the time of the invention to one of ordinary skill in the art to substitute the polyurethane of Lee in view of Kuras with the polyether ether ketone in view of Istephanous because polyurethane and the polyether ether ketone are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of being biocompatible polymers.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Kuras as applied to claim 1 above, and further in view of Ulrich et al. (US 5,571,190).
Lee in view of Kuras discloses the claimed material except for at least one of the second or third layer formed from foam metal.
Ulrich discloses second and third layers (endplates) (fig 1, 6 and 8) being formed from foam metal (col. 5, ll. 49) to permit growth and increase adhesion of the tissue to the implant (col. 5, ll. 50).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the device of Lee in view of Kuras to include at least one of the second or third layer formed from foam metal in view of Ulrich in order to permit growth and increase adhesion of the tissue to the implant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 16-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040068320 A1 discloses a modular implant with layers
US 20030187506 A1 discloses a modular implant with layers
US 5306309 A discloses a modular implant with layers
US 6214049 B1 discloses an implant with porous features
US 20020120336 A1 discloses an implant with porous features
US 5192326 A discloses a modular implant with layers
US 7128761 B2 discloses a modular implant with layers




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         
/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773